Citation Nr: 0515232	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-24 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and E.N.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.

For good cause shown, namely the veteran's age, a motion to 
advance this case on the Board's docket has been granted 
under the authority of 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2004).

The issue of entitlement to an evaluation in excess of 40 
percent for bilateral hearing loss is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record does not 
demonstrate that currently diagnosed vertigo manifested 
during active service or within a year thereafter, and does 
not etiologically relate this current disorder to active 
service or to service-connected bilateral hearing loss.



CONCLUSION OF LAW

Vertigo was not incurred in active service, and it is not 
proximately due to or the result of service-connected 
bilateral hearing loss.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Implementing regulations for the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist claimants, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is generally 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating the veteran's claim at this time does 
not prejudice him in the disposition thereof.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court clarified that VA's 
regulations implementing the amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  See Pelegrini II at 120-123.

With respect to this appeal, after the veteran filed his 
claim for service connection for vertigo in May 2003, the RO 
transmitted a VCAA notice letter to him in July 2003.  The 
Board finds that this letter adequately advised the veteran 
of VA's duties to notify and assist him in substantiating his 
claim under the VCAA, as well as of the delegation of 
responsibility between VA and the veteran in obtaining 
information and evidence in support of his claim.

Specifically, the July 2003 VCAA letter informed the veteran 
of the RO's expanded duties to notify and assist him under 
the VCAA, explained that it was developing his claim pursuant 
to the latter duty, requested that he submit any pertinent 
evidence he had to support his claim, and indicated that it 
would assist him in obtaining and developing this evidence, 
provided that he identified the source(s) of the evidence.  
The RO explained that it was required to make reasonable 
efforts to assist the veteran in obtaining evidence in 
support of his claim, including medical records, employment 
records, and records from federal agencies, but that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all pertinent information.  The RO also indicated 
that it would provide the veteran with a new medical 
examination or would secure a medical opinion, if it thought 
that such an examination or opinion was necessary to make a 
decision in the case.  

Also in the July 2003 VCAA letter, the RO noted that the 
veteran had identified no history of treatment for his 
vertigo since his departure from active duty, and asked him 
to reexamine his records to ensure that he had no evidence 
that the RO should review in support of his claim.  The RO 
advised the veteran that it needed certain evidence from him, 
namely any outstanding records of private medical treatment.  
The RO further noted that the veteran should advise the RO of 
any VA facilities that had treated him for vertigo, so that 
it could obtain these records as well.  The RO also advised 
the veteran that he could sign and return a release form to 
the RO so that it could also obtain any outstanding private 
medical reports.  Finally, the RO told the veteran to send 
the RO any medical reports in his possession.  

The RO then denied service connection for the claim in a 
January 2004 rating decision.  This decision listed all 
evidence considered in support of the claim, including the 
veteran's service medical records, VA treatment records, and 
identified private treatment reports.  The RO then noted the 
law applicable to service connection for the veteran's 
vertigo, including on a secondary basis, and then advised him 
of the reasons for its denial of the claim.  Then, in a May 
2004 statement of the case (SOC), the RO reviewed the 
evidence of record and informed the veteran of the reasons 
for its continued denial of the claim, and again advised him 
of the information and evidence still needed to substantiate 
his claim under VA law, in more detail.  See 
38 U.S.C.A. §§ 1110, 5102, 5103 (West 2002); 38 C.F.R. Part 3 
(2004).  

Then, in a March 2005 letter, the RO advised the veteran that 
it was ready to transfer his appeal to the Board for review, 
and informed him as to how he could still submit additional 
evidence to VA, if he so desired.

Thereafter, the veteran was afforded a BVA videoconference 
hearing in late March of 2005.   At this hearing, the veteran 
acknowledged that to service connect his claim, there needed 
to be adequate medical evidence of a relationship between his 
currently diagnosed vertigo and his active service or his 
service-connected bilateral hearing loss, and sufficient to 
contradict an October 2003 VA examination opinion already of 
record.  To that end, the veteran requested, through his 
representative, that the record be left open for an 
additional 60 days so that he could submit such evidence.  
The Board observes, however, that there is no record of the 
Board's subsequent receipt of such information from the 
veteran or his representative.

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  With regard to the fourth element of notice, the 
Board notes that VA has not literally requested the veteran 
to provide "any evidence in his possession" that pertains 
to his claims.  However, as a practical matter, he has been 
fully notified of the need to provide such evidence.  
Furthermore, the Board finds that adequate VCAA notice was 
provided to the veteran prior to the initial RO determination 
in this matter, and moreover, there is no indication or 
allegation of prejudicial error via the veteran's receipt of 
purported defective or inadequate notice from VA as to his 
claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).

The Board further finds that VA has also made reasonable 
efforts to identify and obtain relevant records in support of 
this claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The claims 
file now contains the veteran's service medical records, as 
well as his identified VA and private treatment records from 
multiple facilities.  Again, the Board notes that after the 
March 2005 BVA videoconference hearing, the record was left 
open so that the veteran could submit additional medical 
evidence in support of his claim.  However, as already noted, 
no such information has been received by the Board since this 
request.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2004) 
(emphasis added).  In this case, a VA examination report with 
a medical opinion was prepared following claims file review 
in October 2003.  The Board is also aware that the veteran 
believes this examination to be inadequate.  However, but 
after review of the entire record and for the reasons 
explained below, the Board holds that the necessary medical 
evidence has been sufficiently developed in this case. 

Moreover, the Board notes that certain arguably pertinent 
medical evidence for this claim, specifically VA treatment 
reports dated from November 2003 to September 2004, were 
first submitted in connection with this claim by the veteran 
via facsimile to the Board in March 2005.  The veteran's 
March 2005 BVA videoconference hearing transcript reveals 
that the veteran formally and clearly waived his right to 
have the RO review and consider this evidence first.  As 
such, the Board finds that it may now proceed with a decision 
in this matter.  38 C.F.R. § 20.1304 (2004).   

At this time, the veteran has not identified any additionally 
available evidence for consideration in this appeal.  Under 
the facts of this case, then, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005) (noting that the rule of prejudicial 
error as governed by 38 U.S.C.A. § 7261(b) and applicable to 
the evaluation of notice provided under 38 U.S.C.A. § 5103(a) 
should not permit "automatic" remands essentially based 
upon technicalities); Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  The Board thus finds 
that VA has done everything reasonably possible to notify and 
assist the veteran in this case, and that the record is now 
ready for appellate review.



Applicable Law

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2004).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Under VA law, service connection claims may be granted on a 
secondary basis if sufficiently shown to be related to 
another, previously service-connected disability.  In order 
to prevail on the issue of entitlement to secondary service 
connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  A determination as to whether these requirements are 
met is based on an analysis of all of the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis of the Claim

The Board observes that when the veteran initially filed his 
claim for service connection for vertigo in May 2003, he 
specified his belief that the cause of this condition was his 
previously service-connected bilateral hearing loss.  To 
provide complete due process to the veteran, however, the RO 
analyzed his claim under the legal provisions applicable to 
claims for direct service connection, as well as on a 
secondary basis.  The RO determined, however, that the claim 
should be denied under either theory of entitlement.  The 
Board agrees with this determination, for the reasons 
explained below.

The evidence available for review includes a number of 
private and VA audiological evaluation reports dated from 
June 1987 to March 2002, private treatment reports from 
J.D.B., M.D. and J.R.K., M.D. dated from September 1991 to 
August 1999, private treatment reports from R.H., M.D. dated 
from August 1999 to June 2003, an August 2003 report from 
J.B.F., M.D., and VA treatment and evaluation records dated 
from June 2002 to September 2004.  The record also includes 
statements from the veteran and others, as well as oral and 
written argument supplied by the veteran and his 
representative, in support of this appeal.  In reaching its 
decision herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of this 
evidence.

The veteran's service medical records, which include the 
results of multiple examinations, include no reported 
complaints, symptoms, diagnosis, or treatment for vertigo 
during his period of active service.  The veteran has 
reported a history of in-service cold injury involving his 
right ear, but his last service examination in September 1945 
records no residuals of such injury, including any symptoms 
ascribed to vertigo.  (The veteran is service-connected for 
the residuals of frostbite affecting the right ear, at a 
noncompensable rating effective from June 6, 2002.)

Thereafter, a September 1999 treatment note from R.H., M.D., 
indicates that the veteran presented with complaints of 
dizziness at a local emergency room, but that all of his 
clinical studies at that time were normal, including an 
August 1999 computed tomography (CT) scan of his head.  At a 
June 2002 VA audiological evaluation, the veteran denied any 
history of dizziness.  A December 2002 VA treatment note also 
records the veteran's denial of any dizziness.  A May 2003 VA 
treatment report, however, indicates that the veteran stopped 
in with a request that an episode of vertigo experienced in 
April 2003 be recorded in his treatment record; the 
audiologist who authored this entry noted that when the 
veteran presented for a VA examination in August 2002, he 
reported feeling off-balance (although this was apparently 
not brought to the attention of the audiologist at that 
time).  At a June 2003 consult with Dr. H., the veteran 
reported an episode of vertigo that occurred two weeks before 
this visit, but Dr. H. entered no diagnosis at that time.  At 
a July 2003 VA audiological evaluation, the veteran reported 
that his last dizzy spell had occurred in June 2003, and the 
examining physician ordered future testing.  An August 2003 
report from J.B.F., M.D., recorded his evaluation of the 
veteran's left heel, which was apparently injured after an 
episode of losing his balance.

In October 2003, the veteran underwent a VA examination with 
claims file review, conducted by an otorhinolaryngologist.  
In his report, the examiner observed that the veteran began 
experiencing balance problems in the 1990's.  At this 
evaluation, the veteran complained of three types of 
problems: (1) momentary lightheadedness upon a change of 
position; (2) a tilting to the left while walking that had 
caused him to lose his balance on four occasions, possibly 
accompanied by double vision but without syncope or loss of 
consciousness; and (3) bouts of vertigo typically lasting for 
several hours (but with one episode lasting a week and two to 
three others lasting less than a week) which resolved with 
the use of doctor-prescribed vestibular suppressants.  The 
examiner then reviewed the results of a number of clinical 
tests, and opined that the veteran's described episodes of 
imbalance were not related to his hearing loss, but rather 
were the likely result of microvascular central nervous 
system changes and other factors related to his age and 
health.   

An August 2004 VA treatment note recorded the veteran's 
complaints of dizziness and vertigo, with the last such 
episode occurring in April 2004.  His primary care physician 
recorded that he underwent a work-up consisting of a number 
of new tests, and noted that the veteran was advised that 
this problem was the result of old age and mini-strokes.  On 
clinical evaluation, the physician was unable to reproduce 
dizziness with neck movement, but recorded a diagnosis of 
dizziness/vertigo, and noted that the veteran should continue 
the use of his prescription medication for this problem as 
needed.  

The veteran's VA outpatient treatment records then indicate 
that he underwent a VA neurological evaluation in September 
2004.  The report from this examination noted his complaint 
of dizziness/balance/vertigo problems, beginning in the 
1990's, and at least five years ago.  After clinical 
evaluation, the examining physician recorded that the veteran 
does have dizziness and vertigo, and that some of his 
problems are related to position changes, while others are 
not.  He further noted that the vertigo related to position 
changes may be benign paroxysmal vertigo.  He stated that 
that because the last episodes were not related to position 
changes, however, vertebrobasilar insufficiency could be the 
cause.  He noted that the veteran did not have other symptoms 
to support this theory, however, and observed that an episode 
of diplopia years ago was not related to vertigo.  He 
indicated that in any case, the veteran would undergo further 
testing as to this theory.  Lastly, he stated that another 
possible etiology for the veteran's episodes might be 
vestibular.         

The remainder of the medical evidence of record, much of 
which contained findings from multiple audiological 
evaluations, does not record, address, or assess any reported 
complaints, symptoms, diagnoses, or treatment for dizziness, 
balance problems, or vertigo.

In contemplation of the aforementioned medical evidence, in 
conjunction with the veteran's assertions, the Board finds 
that this claim does not warrant service connection.  On a 
direct basis, there is no record of vertigo developing during 
active service or shortly thereafter; to the contrary, the 
evidence suggest that it did not manifest until roughly 50 
years after the veteran's departure from active duty.  
Moreover, there is no medical opinion of record that relates 
this now-diagnosed vertigo to active service, as predicated 
upon a review of the veteran's history and medical treatment 
in and after his release from service.  Thus, entitlement to 
service connection for vertigo on a direct basis must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

The Board has also contemplated the veteran's theory that his 
service-connected bilateral hearing loss is the cause of his 
vertigo.  The record clearly shows a current vertigo 
diagnosis, and also establishes that bilateral hearing loss 
is a service-connected condition (elements one and two of the 
Wallin test).  As demonstrated via the opinion of the October 
2003 VA examiner, however, the competent medical evidence of 
record clearly preponderates against a finding that the 
veteran's bilateral hearing loss is the proximate or direct 
cause of his vertigo.  Therefore, the third and final element 
of the Wallin test is not met here, and so the claim for 
service connection must be denied on a secondary basis as 
well.  38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

In reaching the above decisions, the Board has also 
considered the veteran's statements and testimony as to the 
likely cause of his vertigo, but as the veteran is not 
medically trained, the Board cannot afford the veteran's 
opinion any weight here.  VA law provides that service 
connection may not be predicated upon lay assertions of 
medical causation or diagnosis.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for vertigo, to include as secondary to 
service-connected bilateral hearing loss, is denied.


REMAND

The Board finds that the claim of entitlement to an 
evaluation in excess of 40 percent for bilateral hearing loss 
must be remanded at this time.  A review of the claims file 
reveals that the veteran filed a claim for entitlement to an 
increased rating for hearing loss in July 2004.  In an 
October 2004 rating decision, the RO denied the claim.  Upon 
review of a filing from the veteran, date-stamped as received 
at the RO in February 2005, the Board finds that the veteran 
adequately expressed his disagreement with respect to the 
RO's rating decision in this matter.  This notice of 
disagreement (NOD) was timely filed in response to the RO's 
October 2004 rating decision, and it does not appear that the 
RO subsequently issued an SOC to the veteran with respect to 
this claim.  

Accordingly, a remand is now required pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999) (where a claimant files an 
NOD and the RO has not issued an SOC, the matter must be 
remanded to the RO), in order to appropriately address the 
veteran's claim for entitlement to an increased rating for 
hearing loss.  The Board notes that, following his receipt of 
this SOC, the veteran must submit a timely substantive appeal 
in order for the Board to have complete jurisdiction over the 
claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.300 to 20.306 (2004).  Absent an NOD, an SOC, and 
a substantive appeal of record, the Board does not have such 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997).

Therefore, in order to give the veteran every consideration 
with respect to this matter, the claim for entitlement to an 
increased rating for hearing loss is REMANDED to the RO (via 
the AMC) for the following:

1.  The RO should provide the veteran 
with an SOC as to the issue of 
entitlement to an evaluation in excess of 
40 percent for service-connected 
bilateral hearing loss.  In the SOC, the 
RO should also advise the veteran of the 
laws and regulations pertinent to the 
claim, and apprise him of his appellate 
rights and responsibilities regarding the 
perfection of an appeal on this issue.

2.  If the veteran thereafter perfects a 
substantive appeal on this claim, then 
the RO should return the claims file to 
the Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	M. C. GRAHAM
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


